The plaintiff’s bill of exceptions and appeal challenge an order for judgment dismissing his petition for a writ of mandamus, brought to compel the defendant to file with the city clerk, pursuant to G. L. c. 40A, § 18, as amended through St. 1971, c. 1018, the record of its proceedings and the reasons for its decision *797denying the plaintiff’s application for a variance. The defendant represents that the matter has become moot, as it filed the record of proceedings and reasons for its decision on September 10, 1971. A copy of that filing, certified by the city clerk, has been furnished to us by the defendant. The plaintiff concedes that the record and decision have in fact been filed. The order for judgment is to be modified to require entry of judgment in the form, “The subject matter of the petition having become moot, the petition is dismissed,” and as so modified is affirmed. See Selectmen of Lakeville v. Alcoholic Beverage Control Commn. 329 Mass. 769 (1953).
Jean C. Campopiano for the plaintiff.
Americo J. Fusco, Town Counsel, for the Zoning Board of Appeals of Methuen.

So ordered.